            Case 2:20-cv-02115-RFB-EJY Document 9 Filed 01/13/21 Page 1 of 2




     NICHOLAS A. TRUTANICH
 1
     United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4
     Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
 5   400 South Virginia Street, Suite 900
     Reno, Nevada 89501
 6   (775) 784-5438
 7
     Greg.Addington@usdoj.gov

 8                                 UNITED STATES DISTRICT COURT
 9                                 FOR THE DISTRICT OF NEVADA
10
     DANIEL LOPEZ-CAJAS,                                   ) 2:20-cv-2115-RFB-EJY
11                                                         )
                    Plaintiff,                             ) STIPULATION AND ORDER
12
            v.                                             ) FOR REMAND TO AGENCY
13                                                         )
     WILLIAM BARR, Attorney General, et al.                )
14                                                         )
                    Defendants.                            )
15
                                                           )
16
            It is hereby agreed and stipulated by all parties, through their respective counsel, that this
17
     action be REMANDED to U.S. Citizenship and Immigration Services (“USCIS”), based on the
18

19   following:

20          1. This is an action for judicial review of plaintiff’s application for naturalization (Form
21
     N-400), which was denied by immigration officials by decision dated June 7, 2016. A copy of
22
     the June 7, 2016, decision denying plaintiff’s N-400 application for naturalization is attached to
23
     the complaint as Exhibit 1.
24

25          2. It is defendants’ position that the Court lacks subject matter jurisdiction to adjudicate
26   plaintiff’s claims on the grounds that plaintiff failed to exhaust administrative remedies by
27
     failing to submit a Form N-336 Request for Review and obtain a decision thereon.
28




                                                      1
             Case 2:20-cv-02115-RFB-EJY Document 9 Filed 01/13/21 Page 2 of 2




            3. Following dismissal of this civil action, the appropriate immigration officials within
 1

 2   the U.S. Department of Homeland Security, U.S. Citizenship and Immigration Services (USCIS),

 3   will effectuate a motion to reopen plaintiff’s N-400 application for naturalization and will
 4
     proceed with an adjudication of the N-400 application without effect being given to the
 5
     adjudicative conclusions reflected in the June 7, 2016, decision referenced above.
 6

 7
            4. The parties shall bear their own costs and expenses of this litigation, including

 8   attorneys’ fees.
 9          5. That the Court will retain jurisdiction to enforce the terms of this agreement and any
10
     disputes that arise thereunder.
11

12

13    /s/ Brian J. Ramsey                                 /s/ Greg Addington
     BRIAN J. RAMSEY                                      GREG ADDINGTON
14   Counsel for Plaintiff                                Counsel for Federal Defendants
15

16          Based on the foregoing, this action is REMANDED to USCIS, each party to bear

17   their own costs and expenses of litigation.
18
                                                    IT IS SO ORDERED:
19
     Date: _____________,
            January 13    2021
20
                                                   __________________________
                                                   ___________________________________
21
                                                   RICHARD     F. BOULWARE,
                                                   UNITED STATES   DISTRICT JUDGEII
22                                                 United States District Judge
23

24

25

26

27

28




                                                      2
